Citation Nr: 1037652	
Decision Date: 10/05/10    Archive Date: 10/12/10	

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a lower left leg disorder. 

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected diabetes 
mellitus and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to 
February 1970.  His awards and medals include the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the VARO in 
Reno, Nevada.  

The case was most recently before the Board in October 2006 at 
which time it was remanded in pertinent part for further 
development.  The requested development was accomplished and the 
case has been returned to the Board for appellate review.

The Board notes that a review of the record reveals that by 
decision review officer decision dated in December 2009, service 
connection for bilateral high frequency hearing loss was granted.  
A disability evaluation of zero percent was assigned, from July 
6, 1998.  The rating was increased to 30 percent, effective 
September 4, 2008.  In addition to the hearing loss, service 
connection is currently in effect for post-traumatic stress 
disorder, rated at 100 percent disabling; residuals of a shell 
fragment wound to the left shoulder, rated as 20 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 
10 percent disabling; and contact dermatitis, rated as 
noncompensably disabling.  A combined disability of 100 percent 
has been in effect since December 1998.  The Veteran is also 
entitled to special monthly compensation on account of one 
disability rated 100 percent and additional service-connected 
disabilities independently ratable as 60 percent or more from 
November 2007.  

Of record is a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) dated in March 2009.  
The Veteran indicated he was appointing the Military Order of the 
Purple Heart as his accredited representative.  The claims file 
contains a March 2010 communication from a private attorney who 
previously represented the Veteran.  The attorney's office was 
contacted by the Board on several occasions in August and 
September 2010 in an attempt to clarify representation, but no 
representation form reinstating the attorney as the Veteran's 
representative was received.  In an e-mail communication dated in 
September 2010, the attorney's office was informed that, should 
the office not respond with a signed Form 21-22, the Board would 
proceed with the case.  No such communication from that office 
was received.  The Military Order of the Purple Heart, the 
Veteran's accredited representative, has made an informal 
presentation on the Veteran's behalf.

The issues listed on the title page are addressed in the remand 
portion of the decision below and are remanded to the RO by way 
of the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence received since the February 1988 rating decision 
denying service connection for a disability involving the left 
lower extremity includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of service connection for a disability 
involving the left lower extremity.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

One of the reasons the case was remanded by the Board in October 
2006 was to ensure compliance with the VCAA.  As a result, the 
Veteran was provided with a letter dated in December 2006.  The 
letter explained the bases for the denial of the claim that had 
been previously denied, and he was told that new and material 
evidence had to relate to those facts.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  The Veteran was told that his claim for 
service connection for a left lower leg disorder was previously 
denied because the condition was not shown to have been incurred 
in or aggravated by active military service.  He was also 
informed as to what was needed for evidence to be considered as 
new and material so as to reopen a claim.  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.

With respect to the duty to assist, service treatment records 
have been obtained.  VA treatment records have also been 
obtained.  The Veteran was accorded an examination by VA in 2009, 
even though VA does not have a duty to obtain a medical opinion 
if a claim is not reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Additionally, the Veteran gave testimony at a hearing on his own 
behalf.  Accordingly, the Board finds that all necessary 
notification and development has been accomplished, and appellate 
review may, therefore, proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Initially, the Board must determine whether new and material 
evidence has been submitted to reopen a previously denied claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service 
connection for a disability involving the left lower extremity 
was denied in a February 1988 rating decision.  The Veteran did 
not appeal that decision and it therefore became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202.  If, 
however, new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened, and 
if reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans, supra.

Evidence of record at the time of the 1988 decision included 
service treatment records which did not show indication of a 
disability involving the left lower extremity.  

Also of record was the report of a VA compensation examination of 
the Veteran dated in March 1987.  At that time the Veteran stated 
that ever since he returned from Vietnam, his left leg had been 
swollen and painful.  The Veteran did not recall any injury to 
the left leg.  On examination the left calf measured 15 inches, 
while the right calf measured 14 inches.  Otherwise, there is no 
abnormality involving the left lower extremity.  The examination 
diagnoses included "enlargement of the left calf, etiology 
undetermined."  

Evidence received since the 1980 decision includes statements 
from the Veteran, as well as medical records.  Reference was made 
to examination of the left lower extremity by the VA physician 
who examined the Veteran in September 2008 and wrote addendums on 
several different occasions in 2009.  This additional lay and 
medical evidence relates to an unestablished fact necessary to 
substantiate the claim, and presents a reasonable possibility of 
substantiating the claim.  Hence, the claim is reopened with the 
submission of new and material evidence, and VA must review the 
claim in light of all the evidence, both new and old.  38 C.F.R. 
§ 3.156.  In this regard, this evidence does not adequately 
discuss the question of aggravation.  In determining whether 
evidence is new and material, evidence is presumed credible for 
the sole purpose of determining whether the case should be 
reopened; determinations of credibility and weight are made after 
the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 
(1993).  


ORDER

New and material evidence to reopen a claim for service 
connection for disability involving the left lower extremity has 
been received; to that extent only, the appeal is granted.


REMAND

Because the claim for service connection for a left lower 
extremity disability has been reopened with the submission of new 
and material evidence, additional assistance in developing 
evidence pertinent to the Veteran's claim must be provided.  
38 U.S.C.A. §§ 5103; 38 C.F.R. § 3.159.

In essence, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a disability 
involving the left lower extremity and for coronary artery 
disease.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill the statutory duty to assist the Veteran in 
developing facts pertinent to the claims.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The VA physician who examined the Veteran in 2008 and wrote 
several addendums in 2009 referred to chronic swelling of the 
left lower extremity and noted there was "no evidence of any 
underlying arterial or venous peripheral disease of clinical 
significance."  However, the examiner did not address the 
question of aggravation.  Also, the examiner did not specifically 
state whether or not there was a disability involving the left 
lower extremity.  He stated there was no evidence of 
"significant" peripheral arterial disease.  This does not 
necessarily rule out the presence of a  disability, significant 
or not. 

With regard to coronary artery disease, the physician indicated 
that based on a cardiologic stress test in September 2008, it 
appeared that "the Veteran did not suffer from any significant 
underlying CAD."  Again, a disability does not have to be 
significant in order to be granted service connection for VA 
compensation purposes.  

Accordingly, the Board believes that clarification in this area 
is in order and the case is REMANDED for the following:

1.  The physician who examined the Veteran 
in September 2008 and wrote addendums on 
several occasions in 2009 should be 
contacted and asked to provide an opinion 
as to the question of aggravation, 
particularly whether any of the Veteran's 
service-connected disabilities might have 
aggravated any current coronary artery 
disease and/or left lower extremity 
disability.  The examiner should address 
the question of whether there is any 
aggravation.  This is because when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service-connected condition, 
the Veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to the 
aggravation.  The examiner should identify 
any current disability involving the left 
lower extremity and the heart.  He  should 
then provide an opinion as to whether there 
is a 50 percent or better probability that 
any identified disorder is related to 
service or to any service-connected 
disability either directly or by way of 
aggravation.  The supporting rationale for 
any opinion expressed must be provided.  If 
the examiner is not available, then the 
Veteran should be accorded examination by 
another health-care professional 
knowledgeable in heart disorders and 
vascular disorders for the purpose of 
determining whether there is a 
relationship, to include by way of 
aggravation, between any current disability 
of the left lower extremity and the heart 
and the Veteran's service, to include his 
service-connected disabilities.

2.  If either benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


